 



EXHIBIT 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT dated as of
September 19, 2007 (the “Second Amendment”) is entered into among Quanta
Services, Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders party hereto and Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).
RECITALS
     WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative
Agent entered into that certain Amended and Restated Credit Agreement dated as
of June 12, 2006 (as amended or modified from time to time, the “Credit
Agreement”);
     WHEREAS, the Borrower has requested that the Lenders amend the Credit
Agreement as set forth below;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. Amendments.
     (a) The following new definitions are hereby added to Section 1.01 of the
Credit Agreement in the appropriate alphabetical order to read as follows:
     “Immaterial Subsidiary” means, at any time, any Subsidiary of the Borrower
then having net assets with a book value of less than $5,000,000 and gross
assets with a book value of less than $20,000,000; provided, that if the
aggregate book value of (a) the net assets of all Subsidiaries of the Borrower
that would otherwise constitute Immaterial Subsidiaries shall exceed $20,000,000
or (b) the gross assets of all Subsidiaries of the Borrower that would otherwise
constitute Immaterial Subsidiaries shall exceed $50,000,000, only those such
Subsidiaries as shall not then have net assets the aggregate book value of which
is greater than $20,000,000 or gross assets the aggregate book value of which is
greater than $50,000,000 and as shall be designated in writing by the Borrower
to the Administrative Agent as Immaterial Subsidiaries shall be deemed to
constitute Immaterial Subsidiaries.
     “Second Amendment Effective Date” means September 19, 2007.
     (b) The definition of “Aggregate Revolving Commitments” in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:
     “Aggregate Revolving Commitments” means the Revolving Commitments of all
the Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Second Amendment Effective Date is FOUR HUNDRED SEVENTY-FIVE MILLION DOLLARS
($475,000,000).

 



--------------------------------------------------------------------------------



 



     (c) The definition of “Applicable Rate” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a):

                                                              Revolving Loans
Pricing   Consolidated   Commitment   Letter of   Eurodollar   Base Rate Level  
Leverage Ratio   Fee   Credit Fee   Loans   Loans
 
                                   
1
  > 3.0 to 1.0     0.35 %     1.75 %     1.75 %     0.75 %
 
                                   
2
  > 2.25 to 1.0 but < 3.0 to 1.0     0.30 %     1.50 %     1.50 %     0.50 %
 
                                   
3
  > 1.50 to 1.0 but < 2.25 to 1.0     0.275 %     1.375 %     1.375 %     0.375
%
 
                                   
4
  > 1.00 to 1.0 but < 1.50 to 1.0     0.225 %     1.25 %     1.25 %     0.25 %
 
                                   
5
  > 0.50 to 1.0 but < 1.00 to 1.0     0.175 %     1.00 %     1.00 %     0.00 %
 
                                   
6
  < 0.50 to 1.0     0.150 %     0.875 %     0.875 %     0.00 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall
continue to apply until the first Business Day immediately following the date a
Compliance Certificate is delivered in accordance with Section 7.02(a),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate.
Notwithstanding the foregoing, the Applicable Rate in effect from the Second
Amendment Effective Date through the first Business Day immediately following
the date a Compliance Certificate is required to be delivered pursuant to
Section 7.02(a) for the fiscal quarter ending September 30, 2007 shall be
determined based upon Pricing Level 4.
     (d) The definition of “Consolidated EBIT” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
     “Consolidated EBIT” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income: (a) Consolidated Interest Expense for such period,
(b) the provision for taxes based on income or revenues payable by the Borrower
and its Subsidiaries for such period, (c) without duplication, Non-Cash Charges
for such period and (d) any professional fees, facility closure costs, legal
fees and other out-of-pocket fees and expenses incurred as a result of the
Borrower’s Acquisition of InfraSource Services and

2



--------------------------------------------------------------------------------



 



its Subsidiaries; provided that the amounts referred to in this clause (d) (x)
shall not, in the aggregate, exceed $25,000,000 and (y) shall only be permitted
to be added back to Consolidated Net Income during any period in the first
eighteen (18) months following the First Amendment Effective Date, all as
determined in accordance with GAAP. Notwithstanding the foregoing, for purposes
of calculating Consolidated EBIT for any period, the amount of Consolidated EBIT
attributable to Foreign Subsidiaries for such period shall not exceed twenty
percent (20%) of total Consolidated EBIT.
     (e) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
     “Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to (a) Consolidated EBIT
for such period plus (b) the amount of depreciation and amortization expense for
such period (to the extent deducted in calculating Consolidated Net Income for
such period), all as determined in accordance with GAAP. Notwithstanding the
foregoing, for purposes of calculating Consolidated EBITDA for any period, the
amount of Consolidated EBITDA attributable to Foreign Subsidiaries for such
period shall not exceed twenty percent (20%) of total Consolidated EBITDA.
     (f) Clause (ii) in the definition of “Disposition” in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:
     (ii) (a) the sale, lease, license, transfer or other disposition of
machinery and equipment (including vehicles) that is obsolete, uneconomical,
surplus, worn out or otherwise no longer used or useful in the conduct of
business of the Borrower and its Subsidiaries, or the retirement or replacement
of any such assets (with assets of equal or greater value) and (b) the lease or
sublease of machinery and equipment (including vehicles) to subcontractors in
the ordinary course of business,
     (g) The “.” at the end of the definition of “Excluded Property” in Section
1.01 of the Credit Agreement is hereby replaced with the word “and”, and the
following clauses (f), (g) and (h) are hereby added after clause (e) in such
definition to read as follows:
     (f) the fractional interest of the Borrower or its Subsidiary in that
certain Raytheon Hawker 900XP aircraft (or any replacement thereof), (g) any
owned real Property of InfraSource Services or any of its Subsidiaries on the
First Amendment Effective Date having in the aggregate for all such real
Properties a book value of less than $3,000,000, and (h) the Capital Stock of
any Foreign Subsidiary that is an Immaterial Subsidiary and is acquired or
formed on or after the First Amendment Effective Date.
     (h) The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
     “Maturity Date” means September 19, 2012.
     (i) The definition of “Threshold Amount” in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

3



--------------------------------------------------------------------------------



 



     “Threshold Amount” means $15,000,000.
     (j) The references to “Sunesys, Inc.” in Section 6.24 of the Credit
Agreement and Section 3.5(c) of the Pledge Agreement are each hereby amended to
read as “Sunesys, LLC”.
     (k) The first paragraph of Article VII of the Credit Agreement is hereby
amended to read as follows:
     So long as any Lender shall have any Revolving Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied (other
than any contingent indemnity obligations that, by their terms, survive the
termination of this Agreement) or any Letter of Credit shall remain outstanding,
the Loan Parties shall and shall cause each Subsidiary to:
     (l) The second sentence of Section 7.14 of the Credit Agreement is hereby
amended to read as follows:
     Without limiting the generality of the above, subject to the provisions of
Section 7.12 the Loan Parties will cause (a) 100% of the issued and outstanding
Capital Stock of each Domestic Subsidiary and (b) 65% (or such greater
percentage that, due to a change in an applicable Law after the date hereof, (1)
could not reasonably be expected to cause the undistributed earnings of such
Foreign Subsidiary as determined for United States federal income tax purposes
to be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent and (2) could not reasonably be expected to cause any material adverse
tax consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) that in each case is directly owned by the Borrower
or any Domestic Subsidiary in each Foreign Subsidiary (other than any Immaterial
Subsidiary acquired or formed on or after the First Amendment Effective Date) to
be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent pursuant to the terms and conditions of the Collateral
Documents or such other security documents as the Administrative Agent shall
reasonably request.
     (m) The first paragraph of Article VIII of the Credit Agreement is hereby
amended to read as follows:
     So long as any Lender shall have any Revolving Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied (other
than any contingent indemnity obligations that, by their terms, survive the
termination of this Agreement) or any Letter of Credit shall remain outstanding,
no Loan Party shall, nor shall it permit any Subsidiary to, directly or
indirectly:
     (n) Section 8.01(q) of the Credit Agreement is hereby amended to read as
follows:
     (q) (i) Liens in favor of the Surety on the Surety Priority Collateral
arising pursuant to any of the Surety Credit Documents; provided that such Liens
remain subject to the terms of the Intercreditor Agreement, (ii) Liens (provided
that those of the Surety shall be subject to the terms of the Intercreditor
Agreement) arising as a matter of law which secure the obligations of the
Borrower or any Subsidiary under any surety bond

4



--------------------------------------------------------------------------------



 



provided in the ordinary course of business, (iii) Liens in favor of Arch
Insurance Company or any subsidiary or affiliate of Arch Insurance Company or
any of their respective co-sureties or reinsurers which secure the obligations
of InfraSource Services or any of its Subsidiaries under those certain surety
bonds identified on Schedule 8.03(e) and (iv) Liens which secure the obligations
of any Subsidiary (including any Person with which such Subsidiary is merged or
consolidated pursuant to the applicable Permitted Acquisition) that in either
case is acquired subsequent to the Second Amendment Effective Date pursuant to a
Permitted Acquisition under any surety bonds permitted under Section
8.03(e)(iv); provided that such Liens are terminated within one hundred eighty
(180) days of the date of such Permitted Acquisition; and
     (o) The word “and” is hereby deleted from the end of Section 8.01(q) of the
Credit Agreement, Section 8.01(r) of the Credit Agreement is hereby renamed to
be Section 8.01(v) and new Sections 8.01(r), (s), (t) and (u) are hereby added
after Section 8.01(q) and prior to Section 8.01(v) of the Credit Agreement to
read as follows:
     (r) Liens on insurance policies and the proceeds thereof pursuant to
insurance premium financing arrangements;
     (s) Liens on the assets of Foreign Subsidiaries in connection with
financing arrangements for their benefit that are not otherwise prohibited under
this Agreement;
     (t) Liens on cash reserves securing Indebtedness of the Borrower and its
Subsidiaries in respect of surety bonds permitted by Section 8.03(e)(i);
provided that the aggregate amount of all such deposits and cash reserves
provided by the Borrower and its Subsidiaries in respect of surety bonds shall
not, at any time, exceed ten percent (10%) of the aggregate backlog of all
contracts covered by surety bonds;
     (u) Liens on machinery and equipment in favor of contract counterparties
arising under contracts entered into in the ordinary course of business,
provided that such Liens (x) secure only future performance and (y) shall not
secure any surety bonds; and
     (p) Section 8.01(r) of the Credit Agreement (which is being renamed to be
Section 8.01(v)) is hereby amended to read as follows:
     (v) other Liens in an aggregate amount outstanding not exceeding
$15,000,000 at any time.
     (q) Section 8.02(j) of the Credit Agreement is hereby amended to read as
follows:
     (j) Investments in Foreign Subsidiaries in an amount not to exceed
$50,000,000 in the aggregate at any time outstanding; and
     (r) Section 8.02(k) of the Credit Agreement is hereby amended to read as
follows:
     (k) any other Investments in an aggregate amount at any time outstanding
not to exceed the greater of (i) $50,000,000 and (ii) an amount equal to sum of
(A) 7.5 % of Consolidated Net Worth plus (B) the amount of Non-Cash Charges for
each fiscal quarter period ending after the Second Amendment Effective Date plus
(C) the aggregate amount of

5



--------------------------------------------------------------------------------



 



all repurchases or redemptions of shares of the Borrower’s Capital Stock to the
extent permitted under Section 8.06(c).
     (s) The word “and” is hereby deleted from the end of Section 8.02(j) of the
Credit Agreement, the “.” is hereby deleted from the end of Section 8.02(k) of
the Credit Agreement and new Sections 8.02(l) and (m) are hereby added after
Section 8.02(k) of the Credit Agreement to read as follows:
     (l) Investments (including Indebtedness and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business; and
     (m) Investments by the Borrower or any Subsidiary in Swap Contracts
permitted under Section 8.03(d).
     (t) Section 8.03(e) of the Credit Agreement is hereby amended to read as
follows:
     (e) (i) obligations of the Borrower or any Subsidiary under surety bonds
provided in the ordinary course of business, (ii) obligations of the Borrower
and its Subsidiaries under the Surety Credit Documents; provided that such
obligations are subject to the terms of the Intercreditor Agreement, (iii)
obligations of InfraSource Services or any of its Subsidiaries with respect to
the surety bonds identified on Schedule 8.03(e), it being understood and agreed
that such surety bonds identified on Schedule 8.03(e) shall not be renewed or
extended and (iv) obligations of any Subsidiary of the Borrower (including any
Person with which such Subsidiary is merged or consolidated pursuant to the
applicable Permitted Acquisition) that in either case is acquired subsequent to
the Second Amendment Effective Date pursuant to a Permitted Acquisition with
respect to any surety bonds in existence at the time of the applicable Permitted
Acquisition; provided that such surety bonds are released or replaced with
surety bonds issued pursuant to the Surety Credit Documents and subject to the
terms of the Intercreditor Agreement within one hundred eighty (180) days of the
date of such Permitted Acquisition;
     (u) Section 8.03(n) of the Credit Agreement is hereby amended to read as
follows:
     (n) Guarantees with respect to Indebtedness permitted under clauses
(a) through (i), (p) and (q) of this Section 8.03;
     (v) The “.” is hereby deleted from the end of Section 8.03(o) of the Credit
Agreement and new Sections 8.03(p) and (q) are hereby added after
Section 8.03(o) of the Credit Agreement to read as follows:
     (p) Indebtedness in an aggregate principal amount not to exceed $5,000,000
of all Foreign Subsidiaries; and
     (q) Indebtedness of the Borrower or any of its Subsidiaries consisting of
the financing of insurance premiums in the ordinary course of business.

6



--------------------------------------------------------------------------------



 



     (w) The “.” at the end of Section 8.04 of the Credit Agreement is hereby
deleted and replaced with “; and” and a new subsection (f) is hereby added at
the end of Section 8.04 to read as follows:
     (f) any Immaterial Subsidiary may liquidate, wind up or dissolve.
     (x) The first paragraph of Section 8.05 of the Credit Agreement is hereby
amended to read as follows:
     Make any Disposition unless (a) the consideration paid in connection
therewith shall be cash or Cash Equivalents paid contemporaneously with
consummation of the transaction and shall be in an amount not less than the fair
market value of the Property disposed of, (b) if such transaction is a Sale and
Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.15, (c) such transaction does not involve a sale or other disposition
of receivables other than receivables owned by or attributable to other Property
concurrently being disposed of in a transaction otherwise permitted under this
Section 8.05, and (d) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrower and its Subsidiaries in all such
transactions in any fiscal year of the Borrower shall not exceed an amount equal
to three percent (3%) of Consolidated Net Worth (without giving effect to any
deduction for Non-Cash Charges) as of the end of the preceding fiscal year.
     (y) Sections 8.06(c) and (d) of the Credit Agreement are each hereby
amended to read as follows:
     (c) provided that (i) no Default or Event of Default exists immediately
prior to and after giving effect to any such dividend, purchase, redemption,
acquisition or retirement and (ii) the Consolidated Leverage Ratio on a Pro
Forma Basis after giving effect to such dividend, purchase, redemption,
acquisition or retirement is less than 2.50 to 1.00, the Borrower may make
dividends and purchase, redeem, acquire or retire shares of its Capital Stock of
any class or any warrants or options to purchase any such shares of its Capital
Stock in an aggregate amount not to exceed in any fiscal year an amount equal to
the sum of, without duplication, (x) ten percent (10%) of Consolidated Net Worth
as of the fiscal quarter ending September 30, 2007 plus (y) the amount of
Non-Cash Charges for each fiscal quarter ending after the Second Amendment
Effective Date plus (z) fifty percent (50%) of Consolidated Net Income for each
fiscal quarter ending after the Second Amendment Effective Date; and
     (d) for the avoidance of doubt, the Borrower or any Subsidiary may make any
payment permitted by Section 8.12(b).
     (z) The “.” is hereby deleted from the end of Section 8.06(d) of the Credit
Agreement and replaced with “and” and a new subsection (e) is hereby added at
the end of Section 8.06 of the Credit Agreement to read as follows:
     (e) provided that no Default or Event of Default exists immediately prior
to or after giving effect to any such purchase, redemption, acquisition or
retirement, the Borrower may purchase, redeem, acquire or retire shares of its
Capital Stock in an aggregate amount not to exceed $270,000,000 in connection
with any issuance of shares of Capital Stock of the Borrower to holders of the
2003 Convertible Subordinated

7



--------------------------------------------------------------------------------



 



Debentures in connection with any conversion of the 2003 Convertible
Subordinated Debentures to Capital Stock of the Borrower.
     (aa) Section 8.11(a) of the Credit Agreement is hereby amended to read as
follows:
     (a) [Intentionally omitted.]
     (bb) The following sentence is hereby added at the end of Section 8.12(b)
of the Credit Agreement to read as follows:
Notwithstanding the foregoing, the Borrower may purchase any or all of its
Indebtedness under the 2000 Subordinated Indenture, the 2003 Convertible
Subordinated Debentures Documents, the 2006 Convertible Subordinated Notes
Documents and the documents governing any Permitted Subordinated Refinancing
Indebtedness so long as no Default or Event of Default shall have occurred and
be continuing or would occur as a result therefrom.
     (cc) Section 8.14 of the Credit Agreement is hereby amended to read as
follows:
     8.14 Preferred Capital Stock.
Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Subsidiary of the Borrower to issue or have outstanding any
shares of preferred Capital Stock (other than (i) the 485 shares of preferred
Capital Stock issued by Allteck Line Contractors, Inc. to the Borrower and
(ii) the 3,499 shares of preferred Capital Stock issued by Quanta Services of
Canada Ltd. to the Borrower) or (b) create, incur, assume or suffer to exist any
Lien on any Capital Stock of any Subsidiary of the Borrower, except for
Permitted Liens.
     (dd) Section 8.15 of the Credit Agreement is hereby amended to read as
follows:
     8.15 Sale Leasebacks.
Enter into any Sale and Leaseback Transaction other than (a) the sale and
leaseback of trucks and other equipment for immaterial amounts in the ordinary
course of business and (b) those Sale and Leaseback Transactions subsequent to
the Second Amendment Effective Date which do not exceed $50,000,000 in the
aggregate based on the net book value, at the time of the applicable
transaction, of the assets subject thereto.
     (ee) Section 8.16 of the Credit Agreement is hereby amended to read as
follows:
     8.16 Capital Expenditures.
The Borrower and its Subsidiaries will not permit Consolidated Capital
Expenditures to exceed (a) $150,000,000 during the fiscal year ending
December 31, 2007, (b) $200,000,000 during the fiscal year ending December 31,
2008 and (c) during each fiscal year thereafter an amount equal to fifty percent
(50%) of Consolidated EBITDA for the prior fiscal year; provided, however, up to
$50,000,000 of the unused amount for Consolidated Capital Expenditures for the
fiscal year ending December 31, 2008 may be

8



--------------------------------------------------------------------------------



 



carried over and used to make Consolidated Capital Expenditures in the fiscal
year ending December 31, 2009.
(ff) Section 9.01(g) of the Credit Agreement is hereby amended to read as
follows:
(g) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
(other than an Immaterial Subsidiary) institutes or consents to the institution
of any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its Property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or
(gg) Section 9.01(h) of the Credit Agreement is hereby amended to read as
follows:
(h) Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or
(hh) Section 9.01(i) of the Credit Agreement is hereby amended to read as
follows:
(i) Judgments. There is entered against the Borrower or any Subsidiary (other
than an Immaterial Subsidiary) (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), and any such judgments or orders shall not have been
paid, discharged or bonded pending appeal (or the Borrower has not obtained an
indemnity against on terms and conditions satisfactory to the Lenders in their
reasonable discretion) within thirty (30) days from the entry thereof, or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of ten consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or
     (ii) Schedule 2.01 to the Credit Agreement is hereby amended to read as
provided on Schedule 2.01 attached hereto.
     (jj) Schedule 8.02 to the Credit Agreement is hereby amended to read as
provided on Schedule 8.02 attached hereto.

9



--------------------------------------------------------------------------------



 



     (kk) Section 1 of Schedule 11.02 to the Credit Agreement is hereby amended
to add the Borrower’s website “www.quantaservices.com”.
     2. Conditions Precedent. This Second Amendment shall be effective
immediately upon satisfaction of the following conditions precedent:
     (a) Receipt by the Administrative Agent of counterparts of this Second
Amendment duly executed by each of the Borrower, the Guarantors, the Lenders and
Bank of America, N.A., as Administrative Agent.
     (b) Receipt by the Administrative Agent of a certificate of a Responsible
Officer of the Borrower and each other Loan Party, in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel,
(i) certifying that the Organization Documents of each Loan Party delivered on
the Closing Date have not been amended, supplemented or otherwise modified since
the Closing Date (except to the extent the Administrative Agent has been
notified thereof in accordance with the Credit Agreement) and remain in full
force and effect (as so amended, supplemented or otherwise modified, as
applicable) as of the Second Amendment Effective Date and (ii) attaching
resolutions of each Loan Party approving and adopting this Second Amendment, the
transactions contemplated herein and authorizing the execution and delivery of
this Second Amendment and any documents, agreements or certificates related
thereto and certifying that such resolutions have not been amended, supplemented
or otherwise modified and remain in full force and effect as of the Second
Amendment Effective Date.
     (c) Receipt by the Administrative Agent of favorable opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Second Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.
     (d) Receipt by the Administrative Agent and the Lenders of any fees and
expenses payable by the Borrower in connection with this Second Amendment.
     3. Miscellaneous.
     (a) The Credit Agreement and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.
     (b) Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder” or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended by this
Second Amendment.
     (c) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Second Amendment, (ii) affirms all of its obligations under
the Loan Documents as affected and amended by this Second Amendment and
(iii) agrees that this Second Amendment and all documents executed in connection
herewith do not operate to reduce or discharge its obligations under the Credit
Agreement or the other Loan Documents.
     (d) The Borrower and the Guarantors hereby represent and warrant as
follows:

10



--------------------------------------------------------------------------------



 



     (i) Each Loan Party has taken all necessary action to authorize the
execution, delivery and performance of this Second Amendment;
     (ii) This Second Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (A) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (B) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity);
and
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Second Amendment.
     (e) The Loan Parties represent and warrant to the Lenders that (i) the
representations and warranties of the Loan Parties set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date and (ii) no event has occurred and is
continuing which constitutes a Default or an Event of Default.
     (f) By executing this Second Amendment, each Lender identified as a New
Lender on the signature pages hereto hereby ratifies the terms and conditions of
the Credit Agreement and agrees to be bound by all of the terms and conditions
of the Credit Agreement.
     (g) This Second Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. Delivery of an executed
counterpart of this Second Amendment by telecopy shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.
     (h) THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
[Signature pages follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
be duly executed as of the date first above written.
BORROWER:

            QUANTA SERVICES, INC.,
a Delaware corporation
      By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer     

GUARANTORS:

            ARBY CONSTRUCTION, INC.
AUSTIN TRENCHER, INC.
CCLC, INC.
CONTI COMMUNICATIONS, INC.
CROCE ELECTRIC COMPANY, INC.
DILLARD SMITH CONSTRUCTION COMPANY
DRIFTWOOD ELECTRICAL CONTRACTORS, INC.
GLOBAL ENERCOM MANAGEMENT, INC.
GOLDEN STATE UTILITY CO.
H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.
MANUEL BROS., INC.
MEARS GROUP, INC.
NETWORK ELECTRIC COMPANY
NORTH SKY COMMUNICATIONS, INC.
PARKSIDE SITE & UTILITY COMPANY CORPORATION
PARKSIDE UTILITY CONSTRUCTION CORP.
PWR FINANCIAL COMPANY
QPC, INC.
QSI, INC.
QUANTA DELAWARE, INC.
QUANTA GOVERNMENT SERVICES, INC.
QUANTA GOVERNMENT SOLUTIONS, INC.
QUANTA LX ACQUISITION, INC.
QUANTA LXI ACQUISITION, INC.
QUANTA LXII ACQUISITION, INC.
QUANTA LXIII ACQUISITION, INC.
QUANTA LXIV ACQUISITION, INC.
QUANTA LXV ACQUISITION, INC.
QUANTA LXVI ACQUISITION, INC.
      By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer     


QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT


 



--------------------------------------------------------------------------------



 



            QUANTA LXVII ACQUISITION, INC.
QUANTA LXVIII ACQUISITION, INC.
QUANTA LXIX ACQUISITION, INC.
QUANTA LXX ACQUISITION, INC.
QUANTA LXXI ACQUISITION, INC.
QUANTA LXXII ACQUISITION, INC.
QUANTA LXXIII ACQUISITION, INC.
QUANTA SERVICES CONTRACTING, INC.
QUANTA UNDERGROUND SERVICES, INC.
QUANTA UTILITY INSTALLATION COMPANY, INC.
QUANTA UTILITY SERVICES-GULF STATES, INC.
QUANTA WIRELESS SOLUTIONS, INC.
R.A. WAFFENSMITH & CO., INC.
SPALJ CONSTRUCTION COMPANY
SUMTER UTILITIES, INC.
TOM ALLEN CONSTRUCTION COMPANY
TTGP, INC.
TTLP, INC.
UNDERGROUND CONSTRUCTION CO., INC.
UTILITY LINE MANAGEMENT SERVICES, INC.
VCI TELCOM, INC.
W.C. COMMUNICATIONS, INC.,
ADVANCED TECHNOLOGIES AND INSTALLATION CORPORATION
ALLTECK LINE CONTRACTORS (USA), INC.
POTELCO, INC.
BRADFORD BROTHERS, INCORPORATED
TTM, INC.
CMI SERVICES, INC.
TRAWICK CONSTRUCTION COMPANY, INC.
FIBER TECHNOLOGIES, INC.
VCS SUB, INC.
FIVE POINTS CONSTRUCTION CO.
MEJIA PERSONNEL SERVICES, INC.
SOUTHWEST TRENCHING COMPANY, INC.
INTERMOUNTAIN ELECTRIC, INC.
IRBY CONSTRUCTION COMPANY
METRO UNDERGROUND SERVICES, INC. OF ILLINOIS
PROFESSIONAL TELECONCEPTS, INC.
      By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer     


QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT


 



--------------------------------------------------------------------------------



 



            PAR ELECTRICAL CONTRACTORS, INC.
PROFESSIONAL TELECONCEPTS, INC.
THE RYAN COMPANY, INC.
      By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff   
    Title:   Treasurer          QDE LLC
      By:   PWR Financial Company,         its sole member            By:   /s/
Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff        Title:  
Treasurer          QUANTA ASSET MANAGEMENT LLC
      By:   QSI, Inc.,
its sole member             By:   /s/ Nicholas M. Grindstaff         Name:  
Nicholas M. Grindstaff        Title:   Treasurer          TOTAL QUALITY
MANAGEMENT SERVICES, LLC
      By:   VCS Sub, Inc., its sole member         By:   /s/ Nicholas M.
Grindstaff         Name:   Nicholas M. Grindstaff        Title:   Treasurer     

                                   


QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT


 



--------------------------------------------------------------------------------



 



            QUANTA UTILITY SERVICES, LLC
      By:   Mejia Personnel Services, Inc.,         its sole member           
By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff       
Title:   Treasurer          TJADER, L.L.C.
OKAY CONSTRUCTION COMPANY, LLC
      By:   Spalj Construction Company,         its sole member            By:  
/s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff       
Title:   Treasurer          MEARS/CPG LLC
MEARS ENGINEERING/ LLC
MEARS/HDD, LLC
MEARS SERVICES LLC
      By:   Mears Group, Inc.,         the sole member of each of the foregoing 
      limited liability companies            By:   /s/ Nicholas M. Grindstaff  
      Name:   Nicholas M. Grindstaff        Title:   Treasurer          S.K.S.
PIPELINERS, LLC
      By:   Arby Construction, Inc.,         its sole member            By:  
/s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff       
Title:   Treasurer     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            TNS-VA, LLC
      By:   Professional Teleconcepts, Inc.,         its sole member           
By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff       
Title:   Treasurer          NORTH HOUSTON POLE LINE, L.P.
LINDSEY ELECTRIC, L.P.
DIGCO UTILITY CONSTRUCTION, L.P.
      By:   Mejia Personnel Services, Inc.,         its general partner         
  By:   /s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff       
Title:   Treasurer          QUANTA SERVICES MANAGEMENT
PARTNERSHIP, L.P.
QUANTA ASSOCIATES, L.P.
      By:   QSI, Inc.,         its general partner            By:   /s/ Nicholas
M. Grindstaff         Name:   Nicholas M. Grindstaff        Title:   Treasurer 
        TRANS TECH ELECTRIC, L.P.
      By:   TTGP, Inc.,         its general partner            By:   /s/
Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff        Title:  
Treasurer     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            PWR NETWORK, LLC
      By:   PWR Financial Company,         its sole member            By:   /s/
Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff        Title:  
Treasurer          QUANTA RECEIVABLES, LP
      By:   PWR Network, LLC,         its general partner            By:   PWR
Financial Company,         its sole member            By:   /s/ Nicholas M.
Grindstaff         Name:   Nicholas M. Grindstaff        Title:   Treasurer     
    SPECTRUM CONSTRUCTION
CONTRACTING, L.L.C.
      By:   Conti Communications, Inc.,         its sole member            By:  
/s/ Nicholas M. Grindstaff         Name:   Nicholas M. Grindstaff       
Title:   Treasurer     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT: 
BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Rosanne Parsill         Name:   Rosanne Parsill        Title:  
Assistant Vice President        LENDERS: 
BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and L/C Issuer
      By:   /s/ Gary L. Mingle         Name:   Gary L. Mingle        Title:  
Senior Vice-President          WACHOVIA BANK, N.A.,
as a Lender
      By:   /s/ Michael R. Quiray         Name:   Michael R. Quiray       
Title:   Vice President          CALYON NEW YORK BRANCH,
as a Lender
      By:   /s/ Samuel L. Hill         Name:   Samuel L. Hill        Title:  
Managing Director/Region Head            By:   /s/ Robert S. Smith        
Name:   Robert S. Smith        Title:   Managing Director          WELLS FARGO
BANK, N.A. ,
as a Lender
      By:   /s/ H. Michael Sultanik         Name:   H. Michael Sultanik       
Title:   Vice President     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Lender
      By:   /s/ Brian N. Thomas         Name:   Brian N. Thomas        Title:  
Vice President          PRUCO LIFE INSURANCE COMPANY,
as a Lender
      By:   /s/ Brian N. Thomas         Name:   Brian N. Thomas        Title:  
Vice President          BMO CAPITAL MARKETS FINANCING, INC.,
as a New Lender
      By:   /s/ John Armstrong         Name:   John Armstrong        Title:  
Vice President          JPMORGAN CHASE BANK, N.A.,
as a Lender
      By:   /s/ R. Michael Arnett         Name:   R. Michael Arnett       
Title:   Vice President          COMPASS BANK,
as a Lender
      By:   /s/ Tom Brosig         Name:   Tom Brosig        Title:   Senior
Vice President     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            MIDFIRST BANK,
as a Lender
      By:   /s/ Shawn D. Brewer         Name:   Shawn D. Brewer        Title:  
Vice President          PNC BANK, NATIONAL ASSOCIATION,
as a New Lender
      By:   /s/ W. J. Bowne         Name:   W. J. Bowne        Title:   Managing
Director          CREDIT SUISSE,
as a Lender
      By:   /s/ Vanessa Gomez         Name:   Vanessa Gomez        Title:   Vice
President            By:   /s/ Morenikeji Ajayi         Name:   Morenikeji
Ajayi        Title:   Associate          AMEGY BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Laif Afseth         Name:   Laif Afseth        Title:   Senior
Vice President     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



            COMMERZBANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,
as a Lender
      By:   /s/ Edward C. A. Forsberg, Jr.         Name:   Edward C. A.
Forsberg, Jr.        Title:   Senior Vice President & Manager            By:  
/s/ David A. Bennett         Name:   David A. Bennett        Title:   Vice
President          NORTH FORK BUSINESS CAPITAL CORP.,
as a Lender
      By:   /s/ Ron Walker         Name:   Ron Walker        Title:   Vice
President          WEBSTER BANK, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Gail Bruhn         Name:   Gail Bruhn        Title:   Sr. Vice
President          MB FINANCIAL BANK, N.A.
as a Lender
      By:   /s/ Henry Wessel         Name:   Henry Wessel        Title:   Vice
President          FIRSTRUST BANK,
as a Lender
      By:   /s/ Ellen Frank         Name:   Ellen Frank        Title:   Vice
President     

QUANTA SERVICES, INC.
SECOND AMENDMENT TO AMENDED
AND RESTATED CREDIT AGREEMENT

 



--------------------------------------------------------------------------------



 



Schedule 2.01
REVOLVING COMMITMENTS AND PRO RATA SHARES

                              Pro Rata Share of     Revolving   Revolving
Lenders   Commitment   Commitment
 
               
Bank of America, N.A.
  $ 65,000,000       13.684210526 %
Wachovia Bank, N.A.
  $ 52,500,000       11.052631579 %
Calyon New York Branch
  $ 40,000,000       8.421052632 %
Wells Fargo Bank, N.A.
  $ 40,000,000       8.421052632 %
The Prudential Insurance Company of America
  $ 28,772,727       6.057416211 %
Pruco Life Insurance Company
  $ 8,727,273       1.837320632 %
BMO Capital Markets
  $ 32,500,000       6.842105263 %
JPMorgan Chase Bank, N.A.
  $ 32,500,000       6.842105263 %
Compass Bank
  $ 27,500,000       5.789473684 %
MidFirst Bank
  $ 25,000,000       5.263157895 %
PNC Bank, National Association
  $ 25,000,000       5.263157895 %
Credit Suisse, Cayman Islands Branch
  $ 20,000,000       4.210526316 %
Amegy Bank National Association
  $ 20,000,000       4.210526316 %
Commerzbank AG, New York and Grand Cayman Branches
  $ 20,000,000       4.210526316 %
North Fork
  $ 15,000,000       3.157894737 %
Webster Bank, National Association
  $ 10,000,000       2.105263158 %
MB Financial Bank, N.A.
  $ 7,500,000       1.578947368 %
Firstrust Bank
  $ 5,000,000       1.052631579 %
Total
  $ 475,000,000       100.000000000 %

 



--------------------------------------------------------------------------------



 



Schedule 8.02
INVESTMENTS EXISTING ON THE SECOND AMENDMENT EFFECTIVE DATE
All Investments existing on the Second Amendment Effective Date in:

•   Pivotel, LLC, a Delaware limited liability company (or any of its successors
or assigns) in an aggregate amount of approximately $500,000; and   •   Foreign
Subsidiaries existing on or prior to the Second Amendment Effective Date in an
aggregate amount of approximately $10 million as of the Second Amendment
Effective Date, including, without limitation, Investments in:

Allteck Line Contractors, Inc., a British Columbia corporation (or any of its
successors or assigns) (including, without limitation, pursuant to that certain
letter of credit no. 3048269 for the benefit of Bank of Nova Scotia in the
amount of $3,000,000);
Quanta Services of Canada Ltd., a British Columbia limited company (or any of
its successors or assigns);
Mears Canada Corp., a Nova Scotia corporation (or any of its successors or
assigns);
Mearsmex S. de R.L. de C.V., a sociedad de responsabilidad limitada de capital
variable organized under the laws of Mexico (or any of its successors or
assigns);
Par Internacional, S. de R.L. de C.V., a sociedad de responsabilidad limitada de
capital variable organized under the laws of Mexico (or any of its successors or
assigns);
Servicios Par Electric, S. de R.L. de C.V., a sociedad de responsabilidad
limitada de capital variable organized under the laws of Mexico (or any of its
successors or assigns);
Quanta International Limited, an international business company organized under
the laws of the British Virgin Islands (or any of its successors or assigns);
InfraSource Services (Canada), ULC, an Alberta company (or any of its successors
or assigns);
InfraSource Power (Canada) Inc., an Alberta company (or any of its successors or
assigns); and
EHV Elecon, Inc., a Puerto Rican company (or any of its successors or assigns).

 